   
INVESTMENT MANAGEMENT TRUST AGREEMENT made as of July 29, 2004 by and between
TRINITY PARTNERS ACQUISITION COMPANY INC. (the “Company”) and AMERICAN STOCK
TRANSFER & TRUST COMPANY, as Trustee (“Trustee”).
 

 
______________________


The Company’s Registration Statement on Form S-1, No. 333-115319 (“Registration
Statement”), for its initial public offering of securities (“IPO”) has been
declared effective as of the date hereof by the Securities and Exchange
Commission (“Effective Date”); and
 
HCFP/Brenner Securities LLC (“Brenner”) is acting as the representative of the
underwriters in the IPO; and
 
As described in the Company’s Registration Statement, and in accordance with the
Company’s Certificate of Incorporation, $6,565,000 of the gross proceeds of the
IPO ($7,549,750 if the underwriters' over-allotment option is exercised in full)
will be delivered to the Trustee to be deposited and held in a trust account for
the benefit of the Company and the holders of the Company’s Class B common
stock, par value $.0001 per share, issued in the IPO (the amount to be delivered
to the Trustee will be referred to herein as the “Property”; the stockholders
for whose benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and
 
The Company and the Trustee desire to enter into this Agreement to set forth the
terms and conditions pursuant to which the Trustee shall hold the Property;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:


(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at a branch of JPMorgan Chase NY Bank selected by the
Trustee; 


(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;


(c) In a timely manner, upon the instruction of the Company, to invest and
reinvest the Property in any “Government Security.” As used herein, Government
Security means any Treasury Bill issued by the United States, having a maturity
of one hundred and eighty days or less;
 
 

--------------------------------------------------------------------------------


 
(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;


(e) Notify the Company of all communications received by it with respect to any
Property requiring action by the Company;


(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Trust Account;


(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;


(h) Render to the Company and to Brenner, and to such other person as the
Company may instruct, monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account; and


(i) Commence liquidation of the Trust Account only after receipt of and only in
accordance with the terms of a letter (“Termination Letter”), in a form
substantially similar to that attached hereto as either Exhibit A or Exhibit B,
signed on behalf of the Company by its President or Chairman of the Board and
Secretary, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account only as directed in the Termination Letter and the
other documents referred to therein.


2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:


(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s President or Chairman of the Board. In addition, except with respect
to its duties under paragraph 1(i) above, the Trustee shall be entitled to rely
on, and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;


(b) Hold the Trustee harmless and indemnify the Trustee from and against, any
and all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any action, suit or other proceeding
brought against the Trustee involving any claim, or in connection with any claim
or demand which in any way arises out of or relates to this Agreement, the
services of the Trustee hereunder, or the Property or any income earned from
investment of the Property, except for expenses and losses resulting from the
Trustee's gross negligence or willful misconduct. Promptly after the receipt by
the Trustee of notice of demand or claim or the commencement of any action, suit
or proceeding, pursuant to which the Trustee intends to seek indemnification
under this paragraph, it shall notify the Company in writing of such claim
(hereinafter referred to as the “Indemnified Claim”). The Trustee shall have the
right to conduct and manage the defense against such Indemnified Claim,
provided, that the Trustee shall obtain the consent of the Company with respect
to the selection of counsel, which consent shall not be unreasonably withheld.
The Company may participate in such action with its own counsel; and
 
 

--------------------------------------------------------------------------------


 
(c) Pay the Trustee an initial acceptance fee of $1,000 and an annual fee of
$3,000 (it being expressly understood that the Property shall not be used to pay
such fee), plus reasonable out-of-pocket expenses (including pursuant to Section
4(c) hereof). The Company shall pay the Trustee the initial acceptance fee and
first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date. The Trustee shall refund to the Company the
fee (on a pro rata basis) with respect to any period after the liquidation of
the Trust Fund. The Company shall not be responsible for any other fees or
charges of the Trustee except as may be provided in paragraph 2(b) hereof (it
being expressly understood that the Property shall not be used to make any
payments to the Trustee under such paragraph).


3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:


(a) Take any action with respect to the Property, other than as directed in
paragraph 1 hereof and the Trustee shall have no liability to any party except
for liability arising out of its own gross negligence or willful misconduct;


(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;


(c) Change the investment of any Property, other than in compliance with
paragraph 1(c);


(d) Refund any depreciation in principal of any Property;


(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;


(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;


(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and
 
 

--------------------------------------------------------------------------------


 
(h) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account).


4. Termination. This Agreement shall terminate as follows:


(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with the United States
District Court for the Southern District of New York and upon such deposit, the
Trustee shall be immune from any liability whatsoever;


(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 2(b); or


(c) On such date after January 29, 2006 when the Trustee deposits the Property
with the United States District Court for the Southern District of New York in
the event that, prior to such date, the Trustee has not received a Termination
Letter from the Company pursuant to paragraph 1(i).


5. Miscellaneous.


(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit C. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary's bank or intermediary bank,
rather than names. The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.
 
 

--------------------------------------------------------------------------------


 
(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflict of
laws. It may be executed in several counterparts, each one of which shall
constitute an original, and together shall constitute but one instrument.


(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Brenner. As to any
claim, cross-claim or counterclaim in any way relating to this Agreement, each
party waives the right to trial by jury.


(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York for purposes of resolving any
disputes hereunder.


(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:


if to the Trustee, to:


American Stock Transfer & Trust Company
59 Maiden Lane
New York, New York 10038
Attn: George Karfunkel, Executive Vice President
Fax No.:


if to the Company, to:
 
Trinity Partners Acquisition Company Inc.
245 Fifth Avenue - Suite 1600
New York, New York 10016
Attn: Lawrence Burstein, President
Fax No.: (212) 532-8293


in either case with a copy to:


HCFP/Brenner Securities LLC
888 Seventh Avenue, 17th Floor
New York, New York 10106
Attn: Ira Greenspan
Fax No.:




(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.


(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 

       
AMERICAN STOCK TRANSFER & TRUST
COMPANY, as Trustee
 
   
   
    By:   /s/ Herbert J. Lemmer  

--------------------------------------------------------------------------------

Name: Herbert J. Lemmer   Title Vice President


     
TRINITY PARTNERS ACQUISITION
COMPANY INC.
 
   
   
    By:   /s/ Lawrence Burstein  

--------------------------------------------------------------------------------

Name: Lawrence Burstein   Title:   President 

 
 
 

--------------------------------------------------------------------------------




EXHIBIT A


[Letterhead of Trinity Partners Acquisition Company Inc.]


[Insert date]


American Stock Transfer
& Trust Company
59 Maiden Lane
New York, New York 10038
Attn:


Re: Trust Account No. [      ] Termination Letter


Ladies and Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Trinity Partners Acquisition Company Inc. (“Company”) and American Stock
Transfer & Trust Company, as Trustee (“Trustee”), dated as of _____________,
2004 (“Trust Agreement”), this is to advise you that the Company has entered
into an agreement (“Business Agreement”) with __________________ (“Target
Business”) to consummate a business combination with Target Business (“Business
Combination”) on or about [insert date]. The Company shall notify you at least
48 hours in advance of the actual date of the consummation of the Business
Combination (“Consummation Date”).


In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date.


On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you written instructions with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel's letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.
 
 

--------------------------------------------------------------------------------




In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.
 
 

  Very truly yours,          TRINITY PARTNERS ACQUISITION

COMPANY INC.
 
   
   
  By:      

--------------------------------------------------------------------------------

Name: Lawrence Burstein   Title:   President


     
   
   
  By:      

--------------------------------------------------------------------------------

Name: James Scibelli   Title:   Secretary

  
 



--------------------------------------------------------------------------------


 
 
EXHIBIT B




[Letterhead of Trinity Partners Acquisition Company Inc.]


[Insert date]
American Stock Transfer
& Trust Company
59 Maiden Lane
New York, New York 10038
Attn:


Re: Trust Account No. [     ] Termination Letter


Ladies and Gentlemen:


Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Trinity Partners Acquisition Company Inc. (“Company”) and American Stock
Transfer & Trust Company (“Trustee”), dated as of _____________, 2004 (“Trust
Agreement”), this is to advise you that the Company has been unable to effect a
Business Combination with a Target Company within the time frame specified in
the Company's prospectus relating to its IPO.
 
In accordance with the terms of the Trust Agreement, we hereby authorize and
direct you to commence liquidation of the Trust Account. You will notify the
Company and JP Morgan Chase NY Bank (“Designated Paying Agent”) in writing as to
when all of the funds in the Trust Account will be available for immediate
transfer (“Transfer Date”). The Designated Paying Agent shall thereafter notify
you as to the account or accounts of the Designated Paying Agent that the funds
in the Trust Account should be transferred to on the Transfer Date so that the
Designated Paying Agent may commence distribution of such funds in accordance
with the Company’s instructions. You shall have no obligation to oversee the
Designated Paying Agent’s distribution of the funds. Upon the payment to the
Designated Paying Agent of all the funds in the Trust Account, the Trust
Agreement shall be terminated.
 

  Very truly yours,         TRINITY PARTNERS ACQUISITION
COMPANY INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Name: Lawrence Burstein   Title:   President

 
 

       
   
   
  By:      

--------------------------------------------------------------------------------

Name: James Scibelli   Title:   Secretary


 

--------------------------------------------------------------------------------




EXHIBIT C









AUTHORIZED INDIVIDUAL(S)
FOR TELEPHONE CALL BACK   AUTHORIZED
TELEPHONE NUMBER(S)      Company:        Trinity Partners Acquisition Company 
Inc.  (212) 696-4282  245 Fifth Avenue, Suite 1600    New York, New York 10016 
  Attn: Lawrence Burstein, President        Trustee:        American Stock
Transfer & Trust Company  (212) 936-5100  59 Maiden Lane    New York, New York
10038   
Attn: George Karfunkel
        Executive Vice President
 

   
   




 


  
 
 
 




 


  
 
 
 
 



 
 